DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claim 1-2,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US5533869) in view of Imai (USD596122).
With respect to claim 1 Garrison discloses a sound attenuation device comprising:
A shell (see element 26 and associated) defining an interior space, 
A first cutout positioned in a front of the shell, the first cutout being shaped substantially complimentarily to an engine compartment of a leaf blower (see manner of mounting of element 26);
 A second cutout extending from the front of the shell into a first side of the shell. 
The second cutout being shaped substantially complimentarily to a cross sectional profiled of a pipe of the leaf blower (see passage for the blowing pipe 20 which is formed in the housing of the blower this is analogous to the cutout as claimed) wherein the first cutout is configured for inserting the engine compartment of the leaf blower into the interior space such that the pipe extends through the shell through the second cutout (see again manner in which 26 and the remaining housing components are connected;

Garrison does not expressly discloses an attenuation shell being insulated. 
Imai discloses a sound proofing cover for an engine including insulation means (see figure 4).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Imai to use an insulation member within a shell for soundproofing an engine in combination with the shell of the blower as taught by Garrison, the motivation for doing so would be to better protect the hearing of the operator of the blower. 
With respect to claim 2 Garrison as modified by Imai further discloses wherein the shell comprises at least one of polyurethane coated polyester, polyethylene, and plastic (column 2 lines 40-45) such that the shell is substantially impermeable top water (as a molded plastic article this would be the case) the shell being substantially rectangular box shaped, the shell having a back comprising a first section and a second section, the first section extending perpendicularly from a bottom of the shell, the second section extending transversely from the first section to a top of the shell such that the top is circumferentially smaller than the bottom (see roughly tapered shape of element 26 of Garrison and see also shape of Imai).
With respect to claim 7 Garrison as modified further discloses wherein the first cutout extending from a bottom of the shell to proximate to a top of the shell, the first cutout being arcuate distal from the bottom such that the first cutout is shaped substantially complimentary to a front edge of the engine compartment of the leaf blower.

With respect to claim 8 as it regards the selection of a third cutout, The provision for any number of cutouts to allow the shell to be configured to surround in an acoustically effective manner would have been obvious based at least upon the teachings of Imai to shape covers to effectively surround engine compartments while allowing the for the device to function. 
With respect to claim 9 as it regards the use of the strap and hook and loop fasteners, as the device of Garrison is such that it includes removable fasteners to allow the attachment and detachment of the cover it would have been obvious to select any known means of so doing, this would include hook and loop fasteners and a securing strap as these are known elements in the field of attachments.
2. Claims 3-5,11-13  are rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US5533869) in view of Imai (USD596122) as applied to claims 1-2 and 7-9 above and in further view of Williams (US4658878).
With respect to claim 3 Garrison as modified discloses the invention as claimed except for the inclusion of a paperboard stiffening panel within the acoustic shell. 
Williams discloses the use of a paperboard (see cardboard as discloses in column 2 lines 10-15) as a means of providing  shape to an insulation. 
It would have been obvious to combine the teachings of Williams to use the known and inexpensive product of paperboard with the cover of Garrison as modified to provide a shape to the cover at low cost and with easily predicted results. 
With respect to claim 4 as it regards the use of a second panel or any number of panels to stiffen the device into the desired shape this would have been an obvious matter to one of ordinary skill in the 
This duplication would have been obvious to apply to nay panel to be stiffened into a desired shape. 
With respect to claim 5 Garrison as modified discloses an insulation material (see Imai), as it regards the selection of the material, one would have selected a fire resistant material as it is in proximity to a hot engine, the specific selection of a mineral wool would have been obvious given that mineral wool is both a known acoustic insulator and one capable of withstanding high heat environments, such as an engine compartment of a vehicle or proximate a power-tool engine. This would constitute only the use of a known material in a known manner. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 11 regarding the hinged connections between the respective panels of the shell this would have been obvious in view of the device of Williams which includes hinges connecting the respective acoustic panel elements. 
With respect to claim 12 Such an arrangement of the hinges would have been an obvious matter of providing a smaller storage size compared to the deployed size as one would learn from the teachings of Williams. The specifically claimed arrangement would have been an obvious arrangement thereof. 
With respect to claim 13 as it regards the use of the respective hook and loop fastener connections this would be only an obvious arrangement of the fastening means of the device. The use of any number of hook and loop fasteners to provide for the connections would have been obvious as such connections are known to be inexpensive and simple to use. 

s 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison (US5533869) in view of Imai (USD596122) and Williams (US4658878) as applied to claim 5 above and in further view of Rex (US5268540).
With respect to claim 6 Garrison as modified discloses the invention as claimed except the inclusion of a metal mesh to retain acoustic insulation.
Rex discloses the use of a metal mesh member (column 3 lines 10-15) to retain acoustic insulation. 
It would have been obvious to one of ordinary skill in the art to combine the retention elements of Rex with the device of Garrison as modified to retain the insulation away from the hot engine and thus reduce damage and possibility of fire. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or to fairly suggest in combination the plug comprising steel wool which is positioned in a fist orifice in the manner as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roberge (US9599124) discloses an air diffuser; Veen (US20060103172) discloses an acoustic panel and stiffener members thereof; Iida (US5052073) discloses a backpack type powertool; and Kuntz (US2345705) discloses a telephone booth.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837